Case 1:19-cv-10335-LTS Document 63 Filed 02/06/20 Page 1 of 10

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

IN RE FIDELITY ERISA FEE LITIGATION : CIVIL ACTION NO. 1:19-CV-10335-LTS

PLAINTIFFS’ NOTICE OF
SUPPLEMENTAL AUTHORITY IN
SUPPORT OF OPPOSITION TO
DEFENDANTS’ MOTION TO DISMISS
THE CONSOLIDATED AMENDED
COMPLAINT

 

Plaintiffs, the Board of Trustees of UFCW Local 23 & Giant Eagle Pension Fund, Janice
Anderson, Jason Bailis, Natalie Donaldson, Cynthia Eddy, Myrl Jeffcoat, Thomas Goodrich,
Kayla Jones, Karen Pettus, Gina Summers, Andre W. Wong, and Heather Woodhouse
(collectively, “Plaintiffs”), respectfully submit supplemental authority in opposition to the
Defendants’ Motion to Dismiss.

On February 3, 2020, the United States Court of Appeals for the Eighth Circuit
decided Rozo v. Principal Life Insurance Co., No. 18-3310, 2020 WL 543378 (8th Cir. Feb. 3,
2020), holding that “[a] service provider may be a fiduciary when it exercises discretionary
authority, even if the contract authorizes it to take the discretionary act.” Jd. at *2.! Relying on
Teets v. Great-West Life &Annuity Ins. Co., 921 F.3d 1200 (10th Cir. 2019), the Court held that
if a “provider’s actions (1) conform to specific contract terms or (2) a plan and participant can
freely reject it, then the provider is not acting with ‘authority’ or ‘control’ respecting the
‘disposition of [the plan’s] assets.’” Rozo, 2020 WL 543378, at *2, quoting 29 U.S.C. §
1002(21)(A). The Eighth Circuit found that Principal was acting as a fiduciary when it set a

guaranteed rate of return for plan participants, the Composite Crediting Rate (“CCR”), even

 

' A copy of the Rozo decision is attached hereto as Exhibit A.
1
Case 1:19-cv-10335-LTS Document 63 Filed 02/06/20 Page 2 of 10

though the contract empowered Principal to set the rate of the contract because the CCR was not
a specific term of the contract. /d. at *1-2. In the instant case, Defendants’ actions do not
conform to specific contract terms and neither the plan nor its participants can freely reject the
imposition of infrastructure fees because they are not provided notice of such fees by
Defendants. Thus, Defendants are acting as fiduciaries with respect to their receipt of the
infrastructure fees by exercising discretionary authority to supplement their own income by
collecting infrastructure fees from mutual fund companies.

Dated: February 6, 2020 Respectfully submitted,

/s/ David Pastor

David Pastor (BBO #391000)
Pastor Law Office, LLP

63 Atlantic Avenue, 3rd Floor
Boston, MA 02110
Telephone: (617) 742-9700
Facsimile: (617) 742-9701

Email: dpastor(@pastorlawoffice.com

James E. Miller

Laurie Rubinow

Shepherd Finkelman Miller

& Shah, LLP

65 Main Street

Chester, CT 06412

Telephone: (860) 526-1100

Facsimile: (866) 300-7367

Email: jmiller(@sfmslaw.com
lrubinow@sfmslaw.com

Ronald S. Kravitz

Kolin C. Tang

Shepherd Finkelman Miller
& Shah, LLP

201 Filbert Street, Suite 201
San Francisco, CA 94133
Telephone: (415) 429-5272
Facsimile: (866) 300-7367

Email: rkravitz(@sfmslaw.com
Case 1:19-cv-10335-LTS Document 63 Filed 02/06/20 Page 3 of 10

ktane(@sfmslaw.com

Nathan Zipperian

Shepherd Finkelman Miller

& Shah, LLP

1625 N. Commerce Pkwy Suite 320
Fort Lauderdale, FL 33326
Telephone: (954) 515-0123
Facsimile: (866) 300-7367

Email: nzipperian@stmslaw.com

 

Chiharu G. Sekino

Jaclyn M. Reinhart

Shepherd Finkelman Miller

& Shah, LLP

1230 Columbia Street Suite 1140

San Diego, CA 92101

Telephone: (619) 235-2416

Facsimile: (866) 300-7367

Email: csekino@sfmslaw.com
jreinhart(@sfmslaw.com

 

Sahag Majarian

Law Offices of Sahag Majarian
18250 Ventura Blvd.

Tarzana, CA 91356

Telephone: (818) 609-0807
Facsimile: (818) 609-0892
Email: sahagii(@aol.com

 

Daniel E. Bacine

Mark R. Rosen

Barrack, Rodos & Bacine

2001 Market Street, Suite 3300
Philadelphia, PA 19103
Telephone: (215) 963-0600
Facsimile: (215) 963-0838
Email: dbacine@barrack.com

mrosen(@barrack.com

Jeffrey Block

Block & Leviton LLP

155 Federal Street, Suite 400
Boston, MA 02110
Telephone: (617) 398-5600
Facsimile: (617) 507-6020
Case 1:19-cv-10335-LTS Document 63 Filed 02/06/20 Page 4 of 10

Email: jblock@blockesq.com

R. Joseph Barton (pro hac vice to be filed)
Block & Leviton LLP

1735 20th St NW,

Washington DC 20009

Telephone: (202) 734-7046

Email: jbarton@blockesq.com

Dena C. Sharp

Adam E. Polk

Elizabeth A. Kramer (pro hac vice to be filed)

Girard Sharp LLP

601 California Street, Suite 1400

San Francisco, CA 94108

Telephone: (415) 981-4800

Facsimile: (415) 981-4846

Email: dsharp@girardsharp.com
apolk@girardsharp.com
ekramer@girardsharp.com

Attorneys for Plaintiffs
and the Proposed Class
Case 1:19-cv-10335-LTS Document 63 Filed 02/06/20 Page 5 of 10

CERTIFICATE OF SERVICE
I hereby certify that on February 6, 2020, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Court’s CM/ECF System.

/s/David Pastor
David Pastor
Case 1:19-cv-10335-LTS Document 63 Filed 02/06/20 Page 6 of 10

EXHIBIT A
Case 1:19-cv-10335-LTS Document 63

Rozo v. Principal Life Insurance Company, --- F.3d ---- (2020)

2020 WL 543378
Only the Westlaw citation is currently available.
United States Court of Appeals, Eighth Circuit.

Frederick ROZO Plaintitf - Appellant
v.

PRINCIPAL LIFE INSURANCE
COMPANY Defendant - Appellee
Principal Financial Group, Inc. Defendant
American Council of Life Insurers;
Chamber of Commerce of the United
States of America; American Benefits

Council Amici on Behalf of Appellee(s)

No, 18-3310
|

Submitted: October 18, 2019

|
Filed: February 3, 2020

Synopsis

Background: Participant in profit sharing plan filed class
action under Employee Retirement Income Security Act
(ERISA) alleging that service provider that operated fund
in which participant invested via plan breached its fiduciary
duty and engaged in prohibited transaction when it set fixed
rate of return. The United States District Court for the
Southern District of Towa, John A. Jarvey, Chief Judge,

Pe 44 F.Supp.3d 1025, entered summary judgment in service
provider's favor, and participant appealed.

|Holding:| The Court of Appeals, Benton, Circuit Judge, held
that service provider was “fiduciary” under ERISA when it
set guaranteed rate of return.

Reversed and remanded.

Procedural Posture(s): On Appeal; Motion for Summary
Judgment.

West Headnotes (4)

{1} Federal Courts

Filed 02/06/20 Page 7 of 10

Court of Appeals reviews de novo district
court’s grant of summary judgment, viewing
genuinely disputed facts in light most favorable
to nonmoving party.

[2| Federal Civil Procedure

If record taken as a whole could not lead
rational trier of fact to find for nonmoving party,
summary judgment should be granted.

|3] Labor and Employment

Service provider was “fiduciary” under ERISA
when it set guaranteed rate of return for
retirement plan, even though provider's contract
with plan sponsors authorized it to set rate
of return, and plan participants could freely
reject rate, where provider set rate of return
with no specific contract terms controlling rate,
and plan sponsors did not have unimpeded
ability to reject service provider’s action or
terminate relationship. Employee Retirement

Income Security Act of 1974 § 3, M59 US.C.A.
§ 1002(21)(A).

|4] Labor and Employment

Service provider acts as “fiduciary” under
ERISA if (1) it did not merely follow specific
contractual term set in arm’s-length negotiation,
and (2) it took unilateral action respecting
plan management or assets without plan or
its participants having opportunity to reject its
decision. Employee Retirement Income Security

Act of 1974 § 3, Mm 29 US.C.A. § 1002(21)(A).

Appeal from United States District Court for the Southern
District of lowa - Des Moines
Case 1:19-cv-10335-LTS Document 63 Filed 02/06/20 Page 8 of 10

Rozo v. Principal Life Insurance Company, --- F.3d ---- (2020)

Attorneys and Law Firms

Counsel who presented argument on behalf of the appellant
and appeared on the brief was Peter Kk. Stris, of Los Angeles,
CA. The following attorney(s) also appeared on the appellant
brief; Rachana A. Pathak, of Los Angeles, CA, Douglas
D. Geyser, of Los Angeles, CA., John Stokes, of Los
Angeles, CA, Todd Jackson of Berkeley, CA, Nina Wasow,
of Berkeley, CA, Todd Schneider of Emeryville, CA, Mark
Johnson, of Emeryville, CA, Jason Icim, of Emeryville, CA,
John B. Goplerud, of West Des Moines, TA, Brandon M.
Bohlman, of West Des Moines, IA, Garrett W. Wotkyns, of
Scottsdale, AZ, Christopher T. Micheletti, of San Francisco,
CA, Heather T. Rankie, of San Francisco, CA, Rory David
Zamansky, of Minneapolis, MN.

Counsel who presented argument on behalf of the appellee
and appeared on the brief was Robert N. Hochman, of
Chicago, IL. The following attorney(s) also appeared on the
appellee brief; Angel A. West, of Des Moines, IA., Joel S.
Feldman, of Chicago, IL., Mark Bruce Blocker, of Chicago,
IL., Caroline A. Wong, of Chicago, IL., Tara Amin, of
Chicago, IL.

The following attorney(s) appeared on the amicus brief;
Nancy G. Ross, of Chicago, IL., James Frederick Jorden,
of Washington, DC., Waldemar Jacob Pflepsen, Jr, of
Washington, DC., Janet M. Jacobson, of Washington, DC.,
Steven P. Lehotsky, of Washington, DC., Michael A. Valerio,
of Hartford, CT., Brian David Netter, of Washington, DC.,
Jed Wolf Glickstein, of Chicago, IL., Janet Galeria, of
Washington, DC.

Before SMITH, Chief Judge, GRUENDER and BENTON,
Circuit Judges.

Opinion
BENTON, Circuit Judge.

*1 Frederick Rozo invested in an Employee Retirement
Income Security Act (ERISA) plan offered by Principal Life
Insurance Company. The plan set a guaranteed rate of return
every six months. Rozo alleges that Principal, a service
provider to the plan, violated ERISA. The district court
granted Principal summary judgment, finding that it is not a
fiduciary when setting the rate. Having jurisdiction under 28
U.S.C. § 1291, this court reverses.

Principal offers a 401(k) retirement plan—a Principal
Fixed Income Option (“plan”)—which gives participants a
guaranteed rate of return, the Composite Crediting Rate.
Principal unilaterally calculates this CCR every six months.
Before the CCR takes effect—typically a month in advance—
Principal notifies plan sponsors, which alert the participants.

If a plan sponsor wants to reject the proposed CCR, it must
withdraw its funds, facing two options: (1) pay a surrender
charge of 5% or (2) give notice and wait 12 months. Ifa plan
participant wishes to exit, he or she faces an “equity wash.”
They can immediately withdraw their funds, but not reinvest
in plans like the PFIO for three months.

Rozo, a former plan participant, alleges that Principal’s setting
of the CCR breaches its fiduciary duty and engages in
prohibited transactions under ERISA. Both counts rely on
Principal being a fiduciary. Alternatively, if Principal is not a
fiduciary, Rozo pleads that Principal is engaging in prohibited
transactions as a party in interest.

After certifying a class action, the district court granted
Principal summary judgment, concluding it is not a fiduciary
nor liable as a party in interest. Rozo appeals.

{1] |2| This court reviews de novo a district court’s grant of
summary judgment viewing genuinely disputed facts “in the

light most favorable to the nonmoving party.” 7orgerson
v City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011)

(en banc), quoting — Ricci. DeStefano, 557 U.S. 557, 586,
129 S.Ct. 2658, 174 L.Ed.2d 490 (2009). If the record taken
as a whole could not lead a rational trier of fact to find for
the nonmoving party, summary judgment should be granted.

forgerson, 643 F.3d at 1042, citing = Ricci, 557 U.S. at

586, 129 S.Ct. 2658.

L

{3| Principal is a fiduciary when it sets the CCR. “[A]
person is a fiduciary with respect to a plan to the extent
(i) he exercises any discretionary authority or discretionary
control respecting management of such plan or exercises any
authority or control respecting management or disposition

of its assets ...” M29 U.S.C. § 1002(21)(A); Maniace ¥
Commerce Bank of Kansas City, N.A., 40 F.4d 264, 267 (8th

Cir. 1994) (“Clearly, discretion is the benchmark for fiduciary

status under ERISA.”). See also” Pegram y. Hlerdrich, 530
Case 1:19-cv-10335-LTS Document 63 Filed 02/06/20 Page 9 of 10

Rozo v. Principal Life Insurance Company, --- F.3d ---- (2020)

ULS. 211, 226, 120 S.Ct. 2143, 147 L.Ed.2d 164 (2000) (In
every case charging breach of ERISA fiduciary duty, then, the
threshold question is ... whether that person was acting as a
fiduciary ... when taking the action subject to complaint.”’).

|4| The parties agree that a recent Tenth Circuit decision

should guide this appeal. Teets v. Great-Hest Life &

fnnuity Ins. Co., 921 F.3d 1200 (10th Cir, 2019),
determines that a service provider acts as a fiduciary: if (1)
it “did not merely follow a specific contractual term set in
an arm’s-length negotiation” and (2) it “took a unilateral
action respecting plan management or assets without the
plan or its participants having an opportunity to reject its

leets

decision.” /d. at 1212. See’ MeCaffree Financial Corp.
ve Principal Life Ins. Co., 811 F.3d 998, 1003 & n.2 (8th Cir.
2016) (analyzing (1) “adherence to” contract terms “clearly
identified” and (2) “contract empowered [plan sponsor] to
reject” service provider’s act).

*2 This court agrees that
because it properly interprets ERISA. Ifthe provider’s actions
(1) conform to specific contract terms or (2) a plan and
participant can freely reject it, then the provider is not acting
with “authority” or “control” respecting the “disposition of

Teets’s two-part test controls

[the plan’s] assets.” See M29 U.S.C. § 1002(21)(A); Black’s
Law Dictionary (lith ed. 2019) (defining “authority” as
“Ttlhe official right or permission to act, especially to act
legally on another’s behalf; especially, the power of one
person to affect another’s legal relations by acts done
in accordance with the other’s manifestations of assent”;
defining “control” as “[t]o exercise power or influence over’’).

Tl.

At — 7cess step one, Principal’s setting of the CCR does not
“conform[ ] to a specific term of its contract with the employer

plan.” 7eets, 921 F.3d at 1212. Every six months, Principal
sets the CCR with no specific contract terms controlling the
rate. Principal calculates the CCR based on past rates in

combination with a new rate that it unilaterally inputs.

Principal asserts that it is acting pursuant to the contract
because it authorizes Principal to set the CCR. This assertion
conflates two issues. Although the contract empowers
Principal to set the CCR, the rate is not a “specific term[ }

of the contract.” Teets, 921 F.3d at 1212. When Principal

notifies a plan sponsor of the proposed CCR, the sponsor
has not agreed to it. A service provider may be a fiduciary
when it exercises discretionary authority, even if the contract
authorizes it to take the discretionary act.

Prior case law “stands for the proposition that if a specific
term (not a grant of power to change terms) is bargained
for at arm’s length, adherence to that term is not a breach of
fiduciary duty. No discretion is exercised when an insurer
merely adheres to a specific contract term. When a contract,
however, grants an insurer discretionary authority, even
though the contract itself is the product of an arm’s length
bargain, the insurer may be a fiduciary.”

kd Miniat, Inc’ y. Globe Life Ins. Group, Ine., 805
F.2d 732, 737 (7th Cir. 1986). Principal cites inapposite
cases that did not find fiduciary status because—unlike
the setting of the CCR here—the provider’s act was

contractually predetermined. See McCaffree, 811 F.3d at
1003 (finding no fiduciary status in a case alleging excessive
fees because “the contract between [the parties] clearly
identified each separate account’s management fee and
authorized [defendant] to pass through additional operating
expenses to participants in these accounts.”) (emphasis

added); Suntomenno y. Transamerica Life Ins. Co., 883
F.3d 833, 841 (9th Cir. 2018) (ruling no fiduciary capacity

for “withdrawal of predetermined fees”) (emphasis added);

Hecker vy. Deere & Co., 556 F.3d 575, 583 (7th Cir. 2009)
(contract giving plan sponsor “the final say” on investment
options).

TI.

At Tzets step two, the plan sponsors here do not “have the
unimpeded ability to reject the service provider’s action or

terminate the relationship.” = /gets, 921 F.3d at 1212. Ifa
plan sponsor wishes to reject the CCR, it must leave the plan,
with two options: (1) pay a 5% surrender charge or (2) have
its funds remain in the plan for 12 months. Charging a 5%
fee on a plan’s assets impedes termination. Likewise, holding
a plan’s funds for 12 months after it wishes to exit impedes

termination. | Principal, therefore, is a fiduciary exercising

control and authority over the CCR. See a ‘hicago Bd.
Options Iexch., Inc. (CBOF) vy. Connecticut General Life Ins
Co,, 713 F.2d 254, 260 (7th Cir. 1983) (finding fiduciary
status because a restriction requiring 10 years to withdraw
funds “tock[ed]’” in the plan sponsor).
Case 1:19-cv-10335-LTS Document 63 Filed 02/06/20 Page 10 of 10

Rozo v. Principal Life Insurance Company, --- F.3d ---- (2020)

*3 Principal argues that the surrender penalty and delay are
not impediments because they are in the plan contract. This
argument is misplaced. Fiduciary status focuses on the act

subject to complaint. See = Pegram, 530 U.S. at 226, 120
S.Ct. 2143. Here, Rozo complains about the setting of the
CCR. Because plan sponsors do not have an opportunity to
agree to the CCR until after it is proposed, the CCR is a
new contract term. This court, therefore, must decide if plan

sponsors can freely reject the term. See '~ Teets, 921 F.3d
at 1212, It does not matter that the barriers to rejecting the

CCR are in the contract. See, e.g, CBOE, 713 F.2d at

256 (10% withdrawal limit in contract); 9 Churters 1. John
Hancock Life Ins. Co., 583 F. Supp. 2d 189, 199 (D. Mass.
2008) (termination penalties in contract).

Relatedly, Principal asserts, without support in the record,
that enforcing the surrender charge at the time of exit is no
different than having the plan sponsor pay an up-front charge
for free exit later. Not true. The critical inquiry here is the plan
sponsor’s choice at the time it receives the proposed CCR. If
impeded then, Principal exercises control.

Principal also believes that = /zets, which found no fiduciary
status, controls. The investment vehicle there, although

similar to the one here, differs in one critical respect. The

/eets service provider had a “contractual option to impose
a 12-month waiting period on plan withdrawal,” but never

exercised it. — 7ve/s, 921 F.3d at 1217 (emphasis added).
Here, Principal imposes the 12-month delay.

Finally, Principal argues that a participant’s ability to freely
reject the CCR—tregardless of the plan sponsor’s ability—

Footnotes

negates fiduciary status for the service provider. Teets
summarizes ERISA case law as finding fiduciary status

if either a plan sponsor or a participant is impeded from

rejecting the service provider’s act. See = 7eets, 921 F.3d

at 1213, citing GOCBOE, 713 F.2d at 260 (“Fiduciary
status turns on whether the service provider can force plans
or participants to accept its choices about plan management

or assets.”) (emphasis added), and citing * Charters, 583 F.
Supp.2d at 199 (“And when the plan or the plan participants
cannot reject the service provider’s action or terminate the
contract without interference or penalty, the service provider
is a functional fiduciary.”) (emphasis added). Because the
sponsor here is impeded, the participant’s ability to reject the
CCR does not negate Principal’s fiduciary status.

IV.

Because Principal is a fiduciary when it sets the CCR,
this court need not address Rozo’s argument alleging that
Principal is conducting a prohibited transaction as a party in
interest.

This court reverses and remands to the district court for
proceedings consistent with this opinion.

Kok Kk Ok OK Ok

The judgment is reversed.

All Citations

--- F.3d ----, 2020 WL 543378

1 The delay probably subjects a plan’s funds to at least one new CCR, despite the plan sponsor never approving the
rate change. Neither party confirms that a plan sponsor's funds are subject to a CCR change during the 12-month
delay. However, the plan’s contract says they are, stating, “If [Principal] delay[s] payment as permitted under this Section
[regarding termination of contract], amounts to be paid or transferred will continue to earn interest at the rate determined
pursuant to each Applicable Schedule as described in Article Il, Section 2 until the transfer occurs.” Article Il, Section

2 governs the setting of the rate.
